Homer Gibson obtained a judgment against the St. Anthony Hotel in justice's court for $20.85, and an appeal was taken to the county court. The suit was for wages alleged to be due plaintiff for services rendered.
In the county court plaintiff by amendment sought to recover exemplary damages, alleging that defendant's failure to pay the debt due plaintiff was willful and malicious, and that therefore he was entitled to recover damages in a sum equal to five months' wages at the agreed price, which sum is $97.50. No facts were alleged showing that the manner in which the breach of contract was committed amounted to a tort. It is clear that the petition stated no cause of action for exemplary damages. Hooks v. Fitzenrieter, 76 Tex. 277, 13 S.W. 230; Peterson v. Thomas, 24 S.W. 1124; S.W. Tel. Co. v. Luckett, 60 Tex. Civ. App. 117, 127 S.W. 856. This being true, the amount in controversy was less than $100, and the jurisdiction of the county court final The writ of error must therefore be dismissed. Wells Fargo  Co. v. Burford, 59 Tex. Civ. App. 645, 126 S.W. 927; Connor v. Sewell 90 Tex. 275, 38 S.W. 35; W. U. Tel. Co. v. Arnold,97 Tex. 365, 77 S.W. 249, 79 S.W. 8.
Writ of error dismissed for want of jurisdiction.